DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          







                     NO. 12-04-00120-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§
IN RE: PARK HIGHLAND NURSING
CENTER IN ITS ASSUMED OR COMMON 
NAME LIVING CENTERS OF TEXAS, INC.,
INDIVIDUALLY AND D/B/A PARK HIGHLAND
NURSING CENTER; MARINER HEALTH 
CARE, INC., INDIVIDUALLY AND D/B/A    §     ORIGINAL PROCEEDING
PARK HIGHLAND NURSING CENTER; 
MARINER HEALTH CARE MANAGEMENT 
COMPANY, INDIVIDUALLY AND D/B/A
PARK HIGHLAND NURSING CENTER
§





MEMORANDUM OPINION
PER CURIAM
            Relators have filed a motion to voluntarily dismiss their petition for writ of mandamus, and
all other counsel of record have been given notice of the filing of this motion.  In their motion,
Relators represent that the parties have reached an agreement that disposes of all issues presented
in the underlying cause.  Consequently, Relators no longer wish to pursue  this original proceeding.
Because Relators have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the
motion is granted, and this original proceeding is dismissed.  Costs of this proceeding are assessed
against the party incurring them.
Opinion delivered October 22, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)









COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
OCTOBER 22, 2004
 
NO. 12-04-00120-CV
 
IN RE: PARK HIGHLAND NURSING CENTER IN ITS ASSUMED OR COMMON 
NAME LIVING CENTERS OF TEXAS, INC., INDIVIDUALLY AND D/B/A PARK 
HIGHLAND NURSING CENTER; MARINER HEALTH  CARE, INC., 
INDIVIDUALLY AND D/B/A PARK HIGHLAND NURSING CENTER; 
MARINER HEALTH CARE MANAGEMENT COMPANY, 
INDIVIDUALLY AND D/B/A PARK HIGHLAND NURSING CENTER






  Original Proceeding from the Third Judicial District Court
  of Henderson County, Texas. (Tr.Ct.No. 03-134)





                                    THIS CAUSE came to be heard on Relator’s motion to voluntarily dismiss
their petition for writ of mandamus, and the Court having heard and fully considered said motion is
of the opinion the same should be Granted.
                                    It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
petition for writ of mandamus be, and the same is, Hereby Dismissed and that all costs of this
petition for writ of mandamus be, and the same are, adjudged against the parties incurring same, and
that this decision be certified to the trial court below for observance.
                                    By per curiam opinion.
                                           Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.